Citation Nr: 0836672	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right arm, wrist, and 
elbow tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to September 
1974, and from September 1980 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2008, the veteran testified at a Board hearing 
before the undersigned, sitting in Columbia, South Carolina.  
A transcript of the hearing has been added to the record. 

A prior claim for service connection for unspecified arm 
injuries was denied in an unappealed June 1985 RO decision.  
See 38 U.S.C.A. §§ 5108, 7014, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).  While the prior final denial concerned 
unspecified arm injuries due to an alleged motor vehicle 
accident, the current claim on appeal concerns tendonitis due 
to alleged repetitive motion injuries.  In Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

In view of Boggs, it is the preliminary determination of the 
Board that the claim of service connection for right arm, 
wrist, and elbow tendonitis was not previously adjudicated in 
a prior final denial, as that denial addressed a different 
disability, and the claim for service connection for 
tendonitis should be addressed on a de novo basis.  The claim 
for service connection for tendonitis will thus be 
adjudicated on its merits, rather than as an application to 
reopen.  Although the Board identified the issue as one of 
reopening at the August 2008 personal hearing, the veteran 
has not been prejudiced because a merits based determination 
of service connection is more favorable to the veteran, and 
the veteran and his representative have at all times 
addressed and testified to the merits of a service connection 
claim (for tendonitis) rather than the question of reopening.  
During the remand, the RO will adjudicate on the merits the 
veteran's claim for service connection for right arm, wrist, 
and elbow tendonitis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

At the formal RO hearing in July 2007, the veteran testified 
that his right arm has been treated by Dr. Campbell, a 
private physician, since 1985.  The veteran indicated that he 
would attempt to obtain those records.  However, the 
veteran's claims file still does not contain records from Dr. 
Campbell or any indication that VA assisted the veteran in 
his attempts to obtain the records.  Although there are no 
in-service treatment records of right arm repetitive motion 
injuries as the veteran alleges, records from 1985 may be 
able to relate to continuity of post-service symptoms and 
diagnosis of disability.

After assisting the veteran in obtaining private medical 
records, the RO should schedule a VA examination of the 
veteran's right arm, elbow, and wrist.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran copies of Request for 
and Authorization to Release Medical 
Records or Health Information (VA Form 10-
5345).  Ask the veteran to Dr. Campbell's 
identifying information that includes name 
and mailing address, and to sign the 
release for these treatment records.  

2.  Attempt to obtain any outstanding 
private medical records identified by the 
veteran, and associate such records with 
the claims file.

3.  Schedule the veteran for an VA 
examination of his right arm, elbow, and 
wrist.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination, 
and all indicated special studies and 
tests should be accomplished.  The report 
of the examination must include all 
current diagnoses relating to the 
veteran's right arm, elbow, and wrist.  
And, for each diagnosis, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service, 
including reported repetitive activity in 
service.  Provide a complete rationale for 
each opinion.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate on the merits the 
issue of service connection for right arm, 
wrist, and elbow tendonitis.  If the 
benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


